Citation Nr: 0519981	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-27 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
fibromyalgia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from August 1982 to January 
1985.

The case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran's service-connected fibromyalgia is 
characterized by subjective complaints of pain, no 
deformities, a full range of motion in his joints and no soft 
tissue trigger points. 


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.71a, Diagnostic 
Code 5025 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability rating via the June 2002 RO letter, the 
July 2002 rating decision and the July 2003 statement of the 
case.  Therefore, the notification requirement has been 
satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his increased rating claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, a statement of the case and the accompanying notice 
letter, VA satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  See also Mayfield v. Nicholson, No. 02-1077, 2005 
WL 957317 (Vet. App. Apr. 14, 2005).

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased ratings.  He 
has, by information letters, a rating decision and a 
statement of the case, been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The veteran was granted service connection for fibromyalgia 
and awarded a 20 percent disability evaluation via a February 
1985 rating decision.  In a subsequent rating decision dated 
in February 1987, the veteran's disability evaluation for 
fibromyalgia was reduced to a noncompensible rating because 
there was no medical evidence showing that his condition 
warranted a compensable evaluation.  A July 1988 Board 
decision affirmed the reduction to a noncompensable rating 
for fibromyalgia.  Currently, the veteran is seeking a 
compensable evaluation for his service connected 
fibromyalgia.

The evidence of record includes a July 15, 2002 VA medical 
examination.  The examiner indicated that the veteran's c-
file was not available for review, so the veteran's medical 
history was obtained directly from the veteran.  The veteran 
had subjective complaints of pain in the joints of his hands, 
wrists, elbows, shoulders, knees, hips and ankles.  The 
veteran also indicated that the pain in his joints varied in 
intensity and that it was unrelenting.  An objective 
examination of the veteran revealed no swelling or tenderness 
to pressure in the joints of both hands, elbows, shoulders, 
knees and ankles.  The examiner found no deformities in any 
joints and that all of the veteran's joints had a full range 
of motion.  Additionally the examiner stated, " No soft 
trigger points could be identified.  Therefore, the 
'sedimentation rate' at this time is 0."  The examiner 
indicated that based on the veteran's history and physical 
examination, he could not validate a diagnosis of 
fibromyalgia to account for the arthralgic symptomatology 
that the veteran was experiencing.  

The veteran was also given a VA psychiatric examination dated 
July 25, 2002.  At the examination the veteran reported that 
he worked as a public assistant specialist for the State of 
Florida.  The veteran denied hallucinations and suicidal or 
homicidal ideation.  The veteran also reported decreased 
sleep that he attributed to fibromyalgia.  Examination of the 
veteran revealed that he was somewhat guarded, but that there 
was no evidence of delusional thought process or cognitive 
impairment.  The examiner also indicated that the veteran's 
c-file was available for review.  In summation, the examiner 
indicated that the veteran did not have the symptoms 
associated with depression and assigned no Axis I diagnosis. 

The record also contains an addendum dated July 26, 2002 from 
the examiner who had previously examined the veteran for his 
fibromyalgia earlier that month.  In the addendum, the 
examiner reported that there was no medical history that 
indicated fatigue, sleep disturbance, stiffness, parenthesis, 
headache, irritable bowel symptoms, or Raynaud's-like 
symptoms.  

Finally, the record contains a printout from the National 
Fibromyalgia Association's website.  The Board notes that 
these materials indicated that to receive a diagnosis of 
fibromyalgia a patient must have widespread pain in all four 
quadrants of the body for a minimum duration of three months, 
and tenderness or pain in at least 11 of 18 specified tender 
points when pressure is applied.  

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1 (2004).  Where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's service-connected fibromyalgia has been rated 
as noncompensable pursuant to the rating criteria found at 
38 C.F.R. § 4.71a, Diagnostic Code 5025 (2004).  Compensable 
evaluations for fibromyalgia under Diagnostic Code 5025 
require widespread musculoskeletal pain and tender points, 
with or without associated fatigue, sleep disturbance, 
stiffness, parenthesis, headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's-like symptoms.  A 10 
percent evaluation is assigned if these symptoms require 
continuous medication for control.  A 20 percent rating is 
assigned if these symptoms are episodic with exacerbations 
often precipitated by environmental or emotional stress or by 
overexertions, but that are present more than one-third of 
the time.  A 40 percent rating is assigned if such symptoms 
are constant, or nearly so, and refractory (resistant to 
treatment) to therapy.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5025 (2004).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for a compensable evaluation for 
fibromyalgia.  A compensable evaluation under Diagnostic Code 
5025 requires widespread musculoskeletal pain and tender 
points that require continuous medication for control.  There 
is no medical evidence of tender points in this case.  
Although it is undisputed that the veteran has experienced 
pain on different occasions, this pain was not shown during 
his VA examination to be debilitating, or even to interfere 
with the ranges of motion of his joints.  At the July 2002 VA 
medical examination, the veteran indicated that his pain is 
unremitting.  The Board therefore presumes that his pain was 
present during his examination.  However, during the July 
2002 VA medical examination, the veteran was observed to have 
a full range of motion in all his joints and to have no soft 
tissue points sensitive to pressure.  Furthermore, the July 
2002 addendum indicated that the veteran's medical history 
did not show fatigue, sleep disturbance, stiffness, 
parenthesis, headache, irritable bowel symptoms, or 
Raynaud's-like symptoms.  Finally, a July 2002 psychiatric 
examination did not establish that the veteran was 
experiencing any psychiatric problems such as depression.  
Therefore, the objective medical evidence of record does not 
support a compensable evaluation for fibromyalgia.   

The Board also notes that the materials submitted by the 
veteran from the National Fibromyalgia Association (NFA) do 
not support a diagnosis of fibromyalgia.  As was mentioned 
above, a diagnosis of fibromyalgia according to the NFA's 
materials requires pain or tenderness in 11 of 18 specified 
tender points.  As the veteran had no tender points in his 
last VA examination, he does not meet the criteria required 
for a diagnosis of fibromyalgia under the NFA's guidelines.  

Although the veteran and his representative have advanced 
arguments that the VA medical examination was deficient, the 
Board does not find that this is the case.  The examiner did 
not have the veteran's c-file available the first time he 
examined the veteran.  However, the July addendum is dated 
(July 26, 2002) after the psychiatric examination (dated July 
24, 2002) at which the c-file was present.  As well, the VA 
medical examination addendum indicated that the veteran's 
history does not include any symptoms related to fibromyalgia 
besides subjective complaints of pain.  A remand for another 
VA medical examination would serve no purpose, as the veteran 
has no tenderness or pain in any soft tissue points so a 
compensable evaluation for fibromyalgia cannot be supported.  
There is no indication that reviewing the veteran's past 
medical records would show that tender points characterize 
his disability.  Therefore, a remand to have the veteran 
examined again with a definitive review of his medical 
records would serve no purpose other than to impose 
additional burdens on VA with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (even strict adherence to the requirements of the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  

The Board acknowledges the sincerity of the veteran's 
statements submitted in support of his claim.  The veteran is 
certainly competent to provide an account of the symptoms 
that he experiences and has experienced.  Hayes v. Brown, 9 
Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995). 

Inasmuch as the preponderance of the evidence is against the 
appellant's claim, the claim for a compensable evaluation for 
fibromyalgia is denied.  The application of the reasonable 
doubt doctrine is, therefore, not warranted in this case.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R.§ 3.102; Gilbert v 
Derwinski, 1 Vet. App. 49, 55 (1990).

In reaching this decision, the Board considered the issue of 
whether the veteran's service-connected fibromyalgia, alone, 
presents an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2004); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Board, however, notes that there is no evidence 
of record that the veteran's service-connected fibromyalgia 
causes marked interference with employment, or necessitated 
any frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  The Board notes that there are no medical records 
that show frequent periods of hospitalization on 


account of the veteran's service-connected fibromyalgia.  In 
light of the foregoing, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.


ORDER

A compensable evaluation for fibromyalgia is denied. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


